06/30/2021



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: OP 21-0288



                                         OP 21-0288


DANIEL DWAYNE BRIAN,                      FILED
              Petitioner,
                                           JUN 29 2021
                                        Bowen Greenwood
                                      clerk of Supreme Court
                                         State of Montana
       v.
                                                                       ORDER
MARK JOHNSON,
Butte Silver Bow County Detention Center,


              Respondent.



      Representing himself, Daniel Dwayne Brian has filed a petition for a writ of habeas
corpus, indicating that he is held in jail and that his bail is excessive. He states that he was
arrested for six crirnes on May 21, 2021, and that his bail was set at $250,000 at his first
appearance. Brian further states that his crimes should be considered rnisdemeanors, not
felonies, and should be charged separately. He believes that the crimes are non-violent in
nature "with no mention of any specific victims[1" Brian requests that his bail be adjusted
accordingly to a more reasonable and affordable arnount.
       Section 46-22-103, MCA,provides:
       When a person is imprisoned or detained in custody on any criminal charge
       for want of bail, the person is entitled to a writ of habeas corpus for the
       purpose ofgiving bail upon averring that fact in the person's petition, without
       alleging that the person is illegally confined.

       We contacted the District Court, and there is no criminal proceeding there yet. The
Silver Bow County Justice Court sent this Court a copy of the register of actions where
Brian was charged with six offenses, as he mentions in his petition:(1) burglary;(2) theft,
unauthorized control over property exceeding $1,500;(3) deceptive practices over $5,000;
(4)theft of property exceeding $5,000 or cornmon scheme;(5)crirninal mischiefpecuniary
loss more than $1,500; and (6) obstructing a peace officer or other public servant, all
committed on May 19, 2021. We observe that the Justice Court case originally had John
Doe as the offender because Brian did not give his name.
       Brian's cause of incarceration is due to six criminal charges. Section 46-22-101(1),
MCA. It is evident that Brian has been charged with bailable offenses. Brian's challenge,
however, to "want of bail" does not apply here because bail has been set. Section 46-22-
103, MCA. We point out that the District Court would be the better place to have a hearing
for bail modification. Upon transfer to District Court, Brian will have appointed counsel
who may argue for a bail reduction and challenge the charges in that court. Accordingly,
      IT IS ORDERED that Brian's Petition for Writ of Habeas Corpus is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Daniel Dwayne Brian personally.
      DATED this       9—day of June, 2021.




                                                    Dal ,frr




                                            2